Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131367                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  THOMAS D. MAYS, Personal                                                                             Robert P. Young, Jr.
  Representative of the Estate of                                                                      Stephen J. Markman,
                                                                                                                      Justices
  Donna J. Mays,

               Plaintiff-Appellee, 

  v        	                                                        SC: 131367
                                                                    COA: 261403
                                                                    Washtenaw CC: 03-000933-NH
  MICHIGAN HEART, P.C., 

  BRUCE GENOVESE, M.D., 

  TIMOTHY SHINN, M.D., and

  MANSOOR A. QURESHI, M.D., 

           Defendants-Appellees,
  and
  ST. JOSEPH MERCY HOSPITAL,

  ST. JOSEPH MERCY HEALTH 

  SYSTEM, and MARY L. BENNETT, 

  R.N., 

             Defendants-Appellants.
  _________________________________________/

         By order of September 26, 2006, the application for leave to appeal the April 25,
  2006 judgment of the Court of Appeals was held in abeyance pending the decision in
  Washington v Sinai Hospital of Greater Detroit (Docket No. 130641). On order of the
  Court, the case having been decided on June 27, 2007, 478 Mich 412 (2007), the
  application is again considered and, it appearing to this Court that the case of Braverman
  v Garden City Hospital (Docket Nos. 134445-134446) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2007                    _________________________________________
           l1010                                                               Clerk